     6:20-cv-00116-RAW-KEW Document 16 Filed in ED/OK on 07/14/20 Page 1 of 2



               IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF OKLAHOMA
RICKEY WHITE,                                    )
                                                 )
                         Petitioner,             )
                                                 )
v.                                               )   Case No. CIV 20-116-RAW-KEW
                                                 )
SCOTT CROW, DOC Director,                        )
                                                 )
                         Respondent.             )

                                       OPINION AND ORDER
         On April 27, 2020, Petitioner, a pro se prisoner who is incarcerated at Davis

Correctional Facility, filed this petition for a writ of habeas corpus pursuant to 28 U.S.C. §

2254 (Dkt. 1). He also has filed a motion to vacate his conviction because of an invalid

search warrant and unlawful arrest under the Fourth Amendment (Dkt. 10).
         Plaintiff again is challenging his conviction for First Degree Murder in Choctaw

County District Court Case No. CRF-1981-83. Petitioner’s Judgment and Sentence was

affirmed in White v. State, 702 P.2d 1058 (Okla. Crim. App. 1985). Since then, he has filed

more than 20 unsuccessful habeas corpus petitions and at least six requests for authorization
to file a second or successive § 2254 habeas petition. See In re: Ricky White, No. 19-6026,

slip op. at 1 (10th Cir. Mar. 29, 2019).1

         The record shows Petitioner previously challenged his conviction and sentence in this
Court in a habeas corpus petition filed on February 9, 2000, in Case No. CIV 00-075-FHS-
KEW. The petition was denied on March 31, 2003, as barred by the statute of limitations,

and on October 22, 2003, the Tenth Circuit Court of Appeals dismissed the appeal in Case
No. 03-7054. There is no indication Petitioner has requested and obtained from the Tenth

Circuit authorization to file this second or successive § 2254 petition.

         1
             The Court takes judicial notice of the PACER federal court records available on the
internet.
  6:20-cv-00116-RAW-KEW Document 16 Filed in ED/OK on 07/14/20 Page 2 of 2



       When a second or successive § 2254 . . . claim is filed in the district court
       without the required authorization from [the circuit court of appeals], the
       district court may transfer the matter to [the circuit] court if it determines it is
       in the interest of justice to do so under § 1631, or it may dismiss the motion or
       petition for lack of jurisdiction.
In re Cline, 531 F.3d 1249, 1252 (10th Cir. 2008) (citations omitted). See also Phillips v.

Seiter, 173 F.3d 609, 610 (7th Cir. 1999) (noting that it is a waste of judicial resources to
require the transfer of frivolous, time-barred cases). Because Petitioner has failed to obtain
authorization from the Tenth Circuit Court of Appeals to file a second or successive § 2254
petition, this challenge to his conviction is dismissed for lack of jurisdiction.

       Further, the Court finds Petitioner has not shown “at least, that jurists of reason would
find it debatable whether the petition states a valid claim of the denial of a constitutional right

and that jurists of reason would find it debatable whether [this] court was correct in its

procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). See also 28 U.S.C. §
2253(c). Therefore, Petitioner is denied a certificate of appealability. See Rule 11(a) of the

Rules Governing Section 2254 Cases.

       ACCORDINGLY, Petitioner’s petition for a writ of habeas corpus (Dkt. 1) is

DISMISSED WITHOUT PREJUDICE for lack of jurisdiction, and Petitioner is DENIED

a certificate of appealability. Petitioner’s motion to vacate his conviction (Dkt. 10) is

DENIED AS MOOT.

       IT IS SO ORDERED this 14th day of July 2020.




                                                2
